MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Feb 28 2020, 10:13 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE:
Isabella Bravo                                            Curtis T. Hill, Jr.
Bloomington, Indiana                                      Attorney General of Indiana
                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of S.S., N.S., and                          February 28, 2020
M.S., (Minor Children),                                   Court of Appeals Case No.
Children in Need of Services,                             19A-JC-2107
and                                                       Appeal from the Monroe Circuit
                                                          Court
V.S. (Mother),                                            The Honorable Stephen R. Galvin,
Appellant-Respondent,                                     Judge
                                                          Trial Court Cause No.
        v.                                                53C07-1905-JC-251
                                                          53C07-1905-JC-252
The Indiana Department of                                 53C07-1905-JC-253
Child Services,
Appellee-Petitioner.



Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020                    Page 1 of 17
                                                  Case Summary

[1]   V.S. (“Mother”) appeals the trial court’s order adjudicating Mother’s three

      minor children, S.S., N.S., and M.S. (the “Children”) as children in need of

      services (“CHINS”). We affirm


                                                         Issues

[2]   Mother raises two issues on appeal, which we revise and restate as:


               I.       Whether the evidence was sufficient to support the trial
                        court’s conclusion that coercive intervention of the court
                        was necessary.


               II.      Whether the trial court abused its discretion in ordering
                        Mother to participate in a psychological evaluation in the
                        dispositional decree.


                                                         Facts

[3]   Mother has three children: S.S., born April 2010; N.S., born December 2012;

      and M.S., born July 2018. A.S. is the father of S.S.; A.W. is the father of N.S.;

      and J.J is the father of M.S. 1


[4]   In early 2019, Mother requested assistance from Community Partners to

      support Mother because she was caring for a newborn and her older two




      1
        Mother only appeals the finding that the Children are CHINS. At the fact finding hearing, A.W. and J.J.
      failed to appear, but their attorneys were present, and A.S. initially appeared by telephone and A.S.’s lawyer
      was present in person.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020                 Page 2 of 17
      children had some “behavioral issues.” 2 Tr. Vol. II p. 86. On January 27,

      2019, Mother began working with Allysha Ringer, a home based case worker at

      Ireland Home Based Services (“Ireland”), on parenting education and

      resourcing.


[5]   Around March 12, Mother told Ringer she had issues with the home, including

      bed bugs 3 and black mold. Ringer observed that the Children’s hair was unkept

      and that, at times, the Children had “certain odors” related to poor hygiene. Id.

      at 91. S.S.’s school also noted S.S.’s poor hygiene. Mother disclosed to Ringer

      that S.S. had previously been sexually assaulted. Mother was also looking for

      assistance with paying for rent and utilities because her mother

      (“Grandmother”) was currently paying those bills.


[6]   As best we can ascertain from the record, the following events occurred in April

      2019 as follows. In early April, Mother and Ringer discussed that a friend

      would begin watching M.S. while Mother was at work. The friend, Mother

      said, did “some illegal things” and had a “trap house”; however, according to

      Mother, M.S. would be safe “because [M.S. wouldn’t be] anywhere near any

      drugs.” Id. at 89. Ringer advised against this plan for M.S. Mother also told

      Ringer she was “jumped” and had to take M.S. to the emergency room because

      she had to throw M.S. on the couch during the attack. Id. According to




      2
          Mother was working with a mental health professional since 2012 after the birth of N.S.
      3
          Mother was able to remedy the bed bug situation in the home.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020             Page 3 of 17
      Mother, M.S.’s injuries resulted in “water” on the “skull or the brain” and

      slight bruising. Id.


[7]   Mother had a contentious relationship with her then-boyfriend, D.L. In early

      April, S.S. called police after D.L. beat down a door to reach Mother. Mother

      told Ringer that she “passed out in the bathroom,” and D.L. was trying to help

      Mother. Id. at 90.


[8]   Later in April, family case manager (“FCM”) Rebecca Geiselman began

      working on Mother’s case after she received a report regarding domestic

      violence and substance abuse issues in the home while the Children were

      present. 4 Mother told FCM Geiselman that D.L. would not be allowed near

      the Children unless he “had proven some sobriety” and “taken anger

      management classes.” Id. at 39. FCM Geiselman also observed marks on

      Mother’s body.


[9]   Mother informed FCM Geiselman that the Children were home during the

      arguments with D.L., and while they did not witness the fights, they saw the

      “aftermath,” such as a broken bathroom door and holes in the wall. Id. at 40.

      FCM Geiselman created a safety plan with Mother, which precluded D.L. from

      being around the children. FCM Geiselman was later notified that D.L. was

      hiding in the closet at Mother’s home while Mother was agreeing to the safety




      4
       It appears that Mother’s voluntary services with Ringer and Mother’s time with DCS on her case
      overlapped in April. Mother’s services with Ringer ended on April 24.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020             Page 4 of 17
       plan with FCM Geiselman. Mother stated to FCM Geiselman that she was

       going to seek an order for protection against D.L.; however, the next day,

       Mother called FCM Geiselman from the court clerk’s office because Mother did

       not want to get the order for protection. Mother stated she only considered

       obtaining the order for protection “in order to satisfy DCS’[s] request.” 5 Id. at

       93.


[10]   On April 21 and 22, Mother also complained to FCM Geiselman regarding her

       relationship with Mother. Mother told FCM Geiselman that Grandmother

       caused bruises on Mother’s wrist.


[11]   Around the same time, on April 24, Mother and D.L. “got into a physical

       altercation,” and N.S. contacted the police. Mother told FCM Geiselman that

       Mother no longer wanted a relationship with D.L., that she wanted to move out

       of Indiana, that her electricity was shut off, and her vehicle was repossessed.


[12]   Mother’s issues in May 2019 were similar. On May 3, S.S. was suspended from

       school for “drawing homicidal and suicidal statements and pictures” at school.

       Id. at 47. On May 7, Mother married D.L. “so that he could be on her Section

       8 housing and not be kicked out of her home.” Id. at 49. Mother admitted to

       FCM Geiselman that “she knew it wasn’t the best idea” to marry D.L., but




       5
         Mother agreed, instead of filing an order for protection, to meet with FCM Geiselman regarding an
       informal adjustment. Mother and D.L. did meet with FCM Geiselman and signed the informal adjustment,
       but “it was not formally filed or ordered.” Tr. Vol. II p. 43.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020        Page 5 of 17
       “she didn’t want him to be on the streets.” Id. at 50. Mother and D.L. agreed

       D.L. would not be around the children unsupervised.


[13]   On May 10, FCM Geiselman met with Mother, and Mother reported that she

       was attacked by a group of men, which included A.W.’s friends, while she was

       taking methamphetamine to a motel for A.W. Mother delivered

       methamphetamine for A.W. because Mother’s electricity was shut off and she

       needed money to feed the children, especially in light of M.S.’s special milk

       needs due to gastrointestinal issues. Mother reported that her clothes were

       ripped off and found Mother was wearing little clothing and was wrapped in a

       blanket. Grandmother believed that Mother was impaired that night.


[14]   After this incident, on or around May 10, Mother told FCM Geiselman that she

       did not feel safe in her home, especially around D.L. or Grandmother;

       therefore, FCM Geiselman arranged to take Mother to Middle Way House.

       Mother initially agreed; however, Mother eventually changed her mind and

       said that she only initially agreed “because that’s what DCS wanted.” Id. at 54.

       Mother had no place to go and did not have money to pay for a hotel. Mother

       could not formulate a safety plan for the Children; therefore, FCM Geiselman

       detained the Children.


[15]   When D.L. returned home while FCM Geiselman was detaining the Children,

       Mother and D.L. began yelling at one another, and D.L. punched a tree and a

       mailbox and ripped off his shirt in anger. FCM Geiselman described the

       behavior as “[e]rratic, aggressive, [and] scary.” Id. at 55.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 6 of 17
[16]   On May 13, 2019, DCS filed a request to detain the Children. A short time

       later, Mother told FCM Geiselman that Mother intended to get an order for

       protection, she wanted to get the marriage annulled, and she wanted to get

       away from both D.L. and Grandmother. 6


[17]   The trial court granted DCS’s request to detain the Children on May 16, 2019.

       On May 15, 2019, DCS filed a petition alleging the Children are CHINS. The

       petition alleged that: Mother struggled with domestic violence and substance

       abuse; Mother has broken safety plans with regard to the Children; Mother has

       a history of mental health disorders; Mother is unemployed and financial

       unstable; and that Mother’s current husband, D.L., has been allowed to remain

       in the home with the Children despite D.L.’s violence towards Mother.


[18]   Mother began working with Brianna Underhill, a therapist at Centerstone, in

       June 2019 after a referral by DCS. Mother’s diagnosis at the time of intake

       with Underhill was major depressive disorder and sedative use disorder;

       however, Underhill also believed Mother suffered from borderline personality

       disorder. Mother told Underhill that she struggled with anger; was taking more

       of her Adderall than what was prescribed; and was taking benzodiazepine

       several days before her intake session. Mother also recounted to Underhill an




       6
         As discussed below by Officer Shrake, it appears Mother did get the order for protection; however, it also
       appears Mother subsequently requested that order for protection dismissed. FCM Geiselman was uncertain
       if Mother ever obtained the order for protection at this time.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020                Page 7 of 17
       occasion where D.L. grabbed a backpack on Mother’s back, pulled Mother

       backwards and caused Mother to fall during an argument.


[19]   On June 17, 2019, the trial court held a fact finding hearing regarding the

       CHINS petition. At the fact finding hearing, Mother testified that the violence

       between her and D.L. was not physical but “more emotional . . . like screaming

       and yelling,” and that D.L. would “hit walls or the furniture or something.”

       Tr. Vol. II p. 10. Mother also testified that she completed another behavioral

       assessment but that she was not told her diagnosis. At the time of the fact

       finding hearing, Mother was living with Grandmother.


[20]   Mother also testified that she has been participating in voluntary services

       because Mother was “tired of people thinking [she was] not doing anything for

       [her] kids.” Tr. Vol. II pp. 16-17. Mother testified she was not selling drugs for

       A.W.


[21]   Mother testified she told FCM Geiselman she would go anywhere other than

       Middle Way House, but instead, FCM Geiselman just “took away the kids.”

       Id. at 162. Finally, Mother testified that her court date for her divorce with

       D.L. was scheduled for July 15.


[22]   Maria Corrosco-Williams, with Monroe County Community School

       Corporation at Templeton, testified that she spoke with Mother regarding

       behavioral issues with N.S. and S.S. Specifically, Corrosco-Williams testified

       that S.S. discussed harming herself and others, and that Corrosco-Williams

       specifically discussed with Mother the issue regarding S.S.’s notes and

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 8 of 17
       drawings; on one occasion S.S. was swallowing push-pins at school. S.S. was

       sent home twice in four months due to behavioral concerns. S.S. also attended

       school without shoes one day in January 2019, after Mother contends S.S. hid

       her shoes and could not find the shoes.


[23]   Mother testified that S.S. drew the pictures at school because her therapist told

       her to use her words and S.S. has a problem “expressing her emotions.” Tr.

       Vol. II p. 22. Mother also testified that she has been working on a resolution to

       stop S.S. from chewing push pins. According to Mother, S.S. has been seeing

       service providers to assist her with these issues.


[24]   During a break in the fact finding hearing, Mother asked Grandmother not to

       testify. Grandmother, however, testified that Mother reported that A.W. and

       D.L. both forced Mother to take drugs in the past.


[25]   In May, Officer Rob Shrake, with the Bloomington Police Department, was

       tasked with investigating a fire at Mother’s home. Although the investigation

       was ongoing, Officer Shrake testified that officers found a fire was “set” in the

       home; Mother did not always cooperate with investigating officers. Id. at 35.

       Officer Shrake also discovered in his investigation that, according to Mother,

       Mother stated she “did get a protective order”; however, upon Officer Shrake

       following up with the court clerk’s office, the office informed Officer Shrake the

       protective order was dismissed because Mother “withdrew her request.” Id. at

       37.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 9 of 17
[26]   On July 19, 2019, the trial court entered an order finding the Children were

       CHINS. Relevant to Mother’s appeal, the trial court concluded:


               [Mother] has engaged in repeated incidents of domestic violence
               with her boyfriend, [D.L.], in the presence of the children. The
               children have been forced to call the police to protect their
               mother. [Mother] has subsequently lied about the nature of these
               altercations. She has refused assistance in protecting herself and
               her children from [D.L.]. She married [D.L.]. [Mother] sells
               controlled substances for [A.W.] and abuses controlled
               substances. She has been diagnosed with Sedative Use Disorder.
               [Mother] does not believe that she needs substance abuse
               treatment. [Mother] admits that [M.S.] was injured during an
               altercation in her home. [Mother] sent [S.S.] to school without
               shoes in January, 2019. [S.S.] suffers from emotional and
               behavioral problems. [S.S.] has threatened to commit suicide
               and to harm others. It is reasonable to infer that the domestic
               violence in [S.S.’s] home and her mother’s ongoing substance
               abuse are having a negative impact on the child. None of the
               fathers are able and willing to care for their children. Clearly, the
               coercive intervention of the Court is necessary to ensure the
               health and safety of [S.S.], [N.S.], and [M.S.].


       Appellant’s App. Vol. II p. 36.


[27]   At the dispositional hearing, Mother’s attorney questioned witnesses regarding

       Mother’s compliance with her individual therapy. Mother also testified that she

       meets with her therapist bi-weekly. Mother’s counsel argued that, although

       DCS has requested a psychological evaluation, Mother already completed a

       psychological evaluation, as discussed at the CHINS fact finding hearing. DCS

       countered that the prior evaluation was not a psychological evaluation and that

       Centerstone, Mother’s new provider, would request a psychological evaluation.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 10 of 17
       The CASA stated that she believed Mother should have a psychological

       evaluation based on Mother’s “mental issues, [and] substance abuse issues.” Id.

       at 193. The CASA also testified that the “psych eval is more in depth” than the

       evaluation Mother had prior to the CHINS fact finding hearing. Id. at 194.

       Still, Mother objected to the psychological evaluation, arguing that the CASA

       and DCS did not provide evidence to create “a basis either in [Mother’s] failure

       to comply with services or the service provider recommending a psychological

       evaluation.” Id. at 195.


[28]   The trial court stated, at the hearing, that it “believe[d] that a psychological

       evaluation, independent of whether or not DCS believes it is necessary . . . is

       necessary based on the findings of fact in this case.” Id. at 196. The trial court

       entered a dispositional order on August 12, 2019, which ordered the Children

       to remain in their placement and required Mother, in part, to: complete a

       substance abuse assessment and complete the recommendations at a 95%

       compliance rate; submit to weekly random drug screening; participate in

       services; maintain contact with the FCM; maintain stable and safe housing;

       maintain stable and legal employment; avoid committing acts of domestic

       violence; have any persons responsible for the Children approved by the FCM;

       participate in a parenting assessment; and participate in a psychological

       evaluation and complete the recommendations at a 95% compliance rate.

       Mother now appeals.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 11 of 17
                                                     Analysis

                                       I.       Sufficiency of the Evidence

[29]   Mother argues the evidence is insufficient to conclude that the Children are

       CHINS. CHINS proceedings are civil actions; thus, “the State must prove by a

       preponderance of the evidence that a child is a CHINS as defined by the

       juvenile code.” N.L. v. Ind. Dep’t of Child Servs (In re N.E.), 919 N.E.2d 102, 106

       (Ind. 2010). On review, we neither reweigh the evidence nor judge the

       credibility of the witnesses. Id. Here, the trial court entered findings of fact and

       conclusions thereon in granting DCS’s CHINS petitions. When reviewing

       findings of fact and conclusions thereon, we apply a two-tiered standard of

       review. First, we determine whether the evidence supports the findings, and

       second, we determine whether the findings support the judgment. In re I.A., 934

       N.E.2d 1127, 1132 (Ind. 2010). We will set aside the trial court’s judgment

       only if it is clearly erroneous. Id. A judgment is clearly erroneous if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment. Id.


[30]   Indiana Code Section 31-34-1-1 provides that:


               . . . [A] child is a child in need of services if, before the child
               becomes eighteen years of age:


                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 12 of 17
                        clothing, shelter, medical care, education, or supervision;
                        and


                        (2) the child needs care, treatment, or rehabilitation that:


                                (A) the child is not receiving; and


                                (B) is unlikely to be provided or accepted without
                                the coercive intervention of the court.


[31]   “[T]he purpose of a CHINS adjudication is to protect children, not [to] punish

       parents.” In re N.E., 919 N.E.2d at 106. A CHINS adjudication is not a

       determination of parental fault but rather is a determination that a child is in

       need of services and is unlikely to receive those services without intervention of

       the court. Id. at 105. “A CHINS adjudication focuses on the condition of the

       child . . . . [T]he acts or omissions of one parent can cause a condition that

       creates the need for court intervention.” Id. (citations omitted).


[32]   Mother’s specific argument is that DCS failed to prove that Mother will only

       meet the Children’s needs with the coercive intervention of the trial court.

       Indiana Code Section 31-34-1-1(2), as described above, “guards against

       unwarranted State interference in family life, reserving that intrusion for

       families ‘where parents lack the ability to provide for their children,’ not merely

       where they ‘encounter difficulty in meeting a child’s needs.’” In re D.J. v. Indiana

       Dept. of Child Services, 68 N.E.3d 574, 580 (Ind. 2017) (quoting In re S.D., 2

       N.E.3d 1283, 1287 (Ind. 2014)) (emphasis supplied). When considering this

       requirement, “courts should consider the family’s condition not just when the

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 13 of 17
       case was filed, but also when it is heard.” D.J., 68 N.E.3d at 580 (quotations

       omitted). “Doing so avoids punishing parents for past mistakes when they have

       already corrected them.” Id. at 581.


[33]   Mother argues court intervention was not necessary because: (1) she initiated

       services to help with the Children’s needs; (2) she was in the process of

       divorcing D.L. and, thus, the Children no longer need to be protected from

       domestic violence; (3) Mother was getting help for her substance abuse issues,

       and she only delivered illegal substances once for A.W.; and (4) Mother was

       taking care of the Children’s basic needs. 7


[34]   Mother’s assertions are nothing more than a request for us to reweigh the

       evidence, which we cannot do. While we commend Mother for taking a

       proactive step in getting assistance before DCS was involved in Mother’s case,

       Mother has continually struggled to maintain a safe home and plan for the

       Children in the home.8 Just over one month before the CHINS fact finding

       hearing, Mother married D.L. despite concerns regarding the Children’s safety.

       Although Mother has said many times that she does not want to be in a




       7
         Mother argues the Children’s basic needs were demonstrated as met because: the conditions of
       Mother’s home did not endanger the Children, Mother got appropriate housing on her own, Mother
       took the Children to receive their medical care, there was no evidence the Children did not have food,
       S.S. only went to school without shoes once and Mother was committed to S.S.’s education, Mother
       actively sought educational assistance, and there was no evidence that Mother allowed someone in a
       “trap house” to watch M.S. – only that she sought advice. Appellant’s Br. p. 28.
       8
        In her brief, Mother argues that the evidence does not support the trial court’s finding that Mother was
       noncompliant with Ringer’s and Mother’s voluntary services. We disagree. At the CHINS fact finding
       hearing, Ringer testified: “[w]ith services, I would say during the course of services she didn’t always
       complete the task that was given.” Tr. Vol. II p. 91.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020                Page 14 of 17
       relationship with D.L., she has also changed her mind many times. Mother has

       identified, more than once, that it is not safe for the Children to be around D.L.

       Separately, M.S. suffered bruises and “water on the brain” from a violent

       altercation in which Mother was involved. Tr. Vol. II p. 89.


[35]   While it appears that Mother has taken S.S. to some level of therapy to help her

       with issues that perhaps stem from an earlier sexual assault, Mother is

       seemingly dismissive of the harm that S.S. may cause to herself or others. After

       S.S. wrote notes in school discussing violent and suicidal thoughts, Mother

       wrote off the behavior as S.S. expressing herself in a way directed by her

       therapy.


[36]   Based on all these facts, there was sufficient evidence to find coercive

       intervention of the court was required. It is not clearly erroneous for the trial

       court to conclude, based on Mother’s history of conduct, including leading up

       to the CHINS fact finding hearing, that Mother needed the coercive

       intervention of the court to provide for the Children’s safety.


                                  II.     Mother’s Psychological Evaluation

[37]   Mother also contends that the trial court erred in requiring Mother, through the

       dispositional order, to complete a psychological evaluation. “Although the

       juvenile court has broad discretion in determining what programs and services

       in which a parent is required to participate, the requirements must relate to

       some behavior or circumstances that was revealed by the evidence.” Matter of

       R.G., 130 N.E.3d 1171, 1180 (Ind. Ct. App. 2019) (quoting In re K.D., 962


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 15 of 17
       N.E.2d 2d 1249, 1258 (Ind. 2012)), trans. denied. “Indeed, ‘forcing unnecessary

       requirements upon parents whose children have been adjudicated as CHINS

       could set them up for failure with the end result being not only a failure to

       achieve the goal of reunification, but potentially, the termination of parental

       rights.” R.G., 130 N.E.3d at 1180 (citing A.C. v. Marion Cty. Dep’t of Child Sevs.,

       905 N.E.2d 456, 464-65 (Ind. Ct. App. 2009)).


[38]   Mother’s specific argument is that Mother already participated in a

       psychological evaluation and that Mother was already participating in services

       and assessments on her own. In ordering her to do another evaluation, Mother

       argues, the trial court placed “an unnecessary hurdle in front of Mother that

       could unduly interfere with her ability to reunite with her children.”

       Appellant’s Br. p. 30. DCS, in response, argues that the previous evaluation,

       discussed at the CHINS fact finding hearing was “only an intake review” and

       not a complete psychological evaluation. Appellee’s Br. p. 31.


[39]   We agree with DCS. The evidence presented was that this psychological

       evaluation would be requested by the service provider and that the evaluation

       was a different, and more comprehensive evaluation than the initial evaluation.

       We cannot say the trial court abused its discretion when it ordered Mother to

       participate in a more comprehensive psychological evaluation to determine the

       services that could best help Mother with her mental health needs.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 16 of 17
                                                   Conclusion

[40]   The trial court’s findings that Mother’s three children are CHINS are not

       clearly erroneous. Moreover, the trial court did not abuse its discretion in

       ordering Mother to participate in a psychological evaluation. We affirm.


[41]   Affirmed.


       Najam, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2107 | February 28, 2020   Page 17 of 17